Stephens, J.
(After stating the foregoing facts.) The plaintiff Forman, through his attorneys who negotiated in his behalf the contract sued on, was under an obligation to the defendant to bring the land to a sale by the sheriff upon the first Tuesday in December, 1919. The defendant, as appears from the correspondence establishing the contract as copied in paragraph 10 of the petition, had information as to the date of the sale, and of course, could have taken the necessary steps to protect itself by making the property bring what the defendant considered it was worth. Since the sale actually took place on the date mentioned in the contract, the plaintiff, although he had notified the defendant that the sale would not take place, did not violate his obligation to bring the property to a sale. If, however, the plaintiff, prior to the date of the sale, notified the defendant that the sale would not take place, and the defendant, acting upon such information and believing that the sale would not take place, was lulled into security and had no knowledge that the sale would actually take place as advertised, or that it did take place, and had no one representing it at the sale to bid upon the property, if necessary to the defendant’s interest, or to cause it to bring what it was worth, the defendant, by the act of the plaintiff, would be released from its obligation under the contract to pay to the plaintiff the insurance money or any part thereof. Although it appears that the defendant received notice from the plaintiff, through his attorneys, that the sale would not take place, the defendant was at the same time informed that “the papers” had been “transferred” to Griffin. The defendant, through its agent, knew that Mrs. Harris, and not Griffin, was the debtor; and therefore it knew that when Forman’s *754“papers” were “transferred” to Griffin, Mrs. Harris’s debt to For-man had not been paid, but 'that Griffin was the transferee acquiring Forman’s right, title and interest in the execution. The defendant knew that the execution had been levied upon the land, and that the sale was advertised to take place within three days following. The defendant knew that Griffin, being the.transferee of the rights of Forman, had the-same control oyer the execution that Forman had prior to the transfer to Griffin. The defendant knew that after Forman transferred the execution to Griffin, neither Forman nor his attorneys had any control over it, and that they had no authority, by instructions to the sheriff, to call off the sale. It therefore appears that the defendant, with knowledge from the plaintiff’s lawyers that “the papers” of Forman had been “transferred” to Griffin, although Forman’s lawyers stated that they had called off the sale, was not deceived into believing that For-man had been settled with and his debt paid, and that no sale could legally take place. This appears conclusively from the evidence.
It appears conclusively, from the evidence, that Forman did not violate the agreement sued upon, and that the legal title to recover thereon is in him, and that the equitable interest is in Griffin. The trial judge therefore did not err, under the undisputed facts as outlined above, in directing a verdict for the plaintiff in the sum of $3,500, the face value of the insurance policy.

Judgment affirmed.


JenTcms, P. J., and Bell, J., concur.